PER CURIAM.
This disciplinary proceeding is before the Court on complaint of The Florida Bar, the uncontested report of the referee, and the respondent’s conditional guilty plea. The referee recommends that respondent be found guilty of violating article XI, Rules 11.01(4), 11.02(4)(b), and 11.02(4)(c), and bylaws subsections 11.02(4)(c)2.a., 2.d., and 4. of the Integration Rule of The Florida Bar, *667and Disciplinary Rule 9-101(A) of The Florida Bar Code of Professional Responsibility-
We approve the referee’s findings and recommendations. Accordingly, we publicly reprimand the respondent, direct that he be placed on one year's probation, and require that he submit quarterly trust account reconciliations and one annual audit to The Florida Bar during the period of probation. The publication of this order in Southern Reporter shall serve as respondent’s public reprimand.
Judgment for the costs of this proceeding in the amount of $6,811.21 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, A.C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.